DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 18 recites the term “generally rigid” or “substantially rigid” is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, how rigid is considered to be rigid.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crossman et al. (2012/0011631—hereinafter, Crossman).

Regarding claim 1, Crossman discloses a helmet attachment (104, fig.1) comprising: a body having a concave inner surface (structure of element 104, fig.3) configured to engage a convex outer surface of a helmet, the body including a rim (fig.3 shows element 104 having a dome shape and a perimeter edge at 170); 
a connector (par [0045] states the shelf side 118 may also include depressions 127 defining securing locations where hook and loop securing elements (e.g., Velcro) can be placed, allowing the impact protection element 112 to be secured to the bump shell 104); but does not disclose the connector which is coupled to the concave inner surface of the body, the connector configured to engage a helmet connector.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that because element 127 having a hook and loop fastener to allow helmet 106 secure to element 104. Since element 127 is located a way from perimeter edge; therefore, the mate of the hook and loop of element 127 is located inside the concave of the inner surface of the dome shape 104 to align with the hook and loop on element 106 for attaching and removable element 104 from/to 106.
And a fastener extending (fig.13 shows fastener 108 extending the edge 170) from the rim and configured to engage a fastening element coupled to the helmet (fig.3). 
Regarding claims 2-3, Crossman discloses the helmet attachment of claim 1, wherein the helmet attachment includes a first portion (fig.6 shows element 127 disposed at the front of element 106 which align with the hook and loop at the front of the element 104) and a second portion (fig.7 shows element 127 disposed at the back of element 106 which align with the hook and loop at the back of the element 104) and each of the first portion and the second portion are independently detachable from the helmet (fig.6-7); wherein the first portion comprises a front portion and the second portion comprises a rear portion (fig.6-7).   
Regarding claims 5-6, Crossman discloses the helmet attachment of claim 1, wherein the body includes a cutout configured to receive a shroud coupled to the helmet (fig.3 shows 104 having element 102; the element 102 having a cut out at 230 to corresponding the element 180); wherein the cutout comprises a spade shape (see the structure 230).
Regarding claim 7, Crossman does not disclose the helmet attachment is generally/substantially rigid.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the material structure of element 104 is considered to be rigid because the material structure 104 having a solid shape of helmet cover.
Regarding claim 8, Crossman discloses wherein the connector includes a plurality of connector patches, each of the plurality of connector patches comprising one half of a hook and loop connector (par [0045] states that fasteners 127 made of hook and loop or Velcro).
Regarding claim 9, Crossman discloses the fastener is substantially rigid (108). 
Regarding claims 10-11, Crossman discloses wherein the fastener (108) includes a sidewall having a catch configured to engage the fastening element; wherein the sidewall is bendable to selectively disengage the catch from the fastening element (par [0038] states cavities 129 may be provided to accommodate a portion of the coupling mechanism 108).
Regarding claim 13, Crossman discloses the helmet attachment of claim 1, Par [0057, 0047] element 104 made of plastic, composite material or other materials.  But does not disclose wherein the body comprises at least one of polystyrene, polypropylene, urethane, aromatic polyamide fiber, polyethylene, acrylonitrile butadiene styrene , nylon, and ceramic.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material as the claimed invention, such modification would be considered mere choice of a preferred material that is on the basis of its suitability for the intended use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crossman et al. (2012/0011631—hereinafter, Crossman) in view of Brosi (6701649).
Regarding claim 15, Crossman does not disclose wherein an infrared visibility of an outer surface of the body is generally constant throughout.  However, Brosi teaches another similar helmet article (fig.1) having a helmet having a body 20 including an outer surface and an inner concave surface is configured to cover the head of user.  Furthermore, col.2, lines 24-42 states the infrared reflective material such as Glo Tape IR, to provide non-reflective to wave lengths in the visible light region of the electromagnetic spectrum but higher reflective to wave lengths in the infrared region of the electromagnetic spectrum; where the tape is configured to disposed on the surface of the helmet (fig.1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the glo tape as taught by Brosi attach on the surface of the element 104 of Crossman in order to provide infrared visibility on the surface of the element 104.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (2017/0322481) in view of Darnell (5271103).
Regarding claim 18, Koch discloses a helmet attachment (70, fig.12) comprising: a body having a concave inner surface configured to engage a convex outer surface of a helmet (fig.13), the body being generally rigid and including a rim (fig.13 shows structure of element 70 having a concave inner surface and a rim);  but does not discloses a plurality of connector patches  coupled to the concave inner surface of the body, each of the plurality of connector patches comprising one half of a hook and loop connector configured to couple to a corresponding second half of a hook and loop connector coupled to the convex outer surface of the helmet. However, Darnell teaches another similar helmet article (fig.1) wherein the element 1 having a dome shape having fastener 22(b) disposed on the inner concave of the dome shape, wherein the fastener 22(b) is configured to attachable and removable from the element 10 and fasteners 32 34 (col.4, lines 40-54).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a plurality of fasteners/connectors/hook and loop fasteners disposed on the inner concave surface of the element 70 of Kock in order provide better securing the helmet attachment 70 to the helmet.
Furthermore, Koch further discloses a substantially rigid fastener (77/78, par [0063]) extending from the rim and configured to engage a mounting rail coupled to the helmet (fig.13).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 23, 25-26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch (2017/0322481).

Regarding claim 19, Koch discloses a helmet system (fig.13) comprising: 
a helmet (76) having an outer surface; a mounting rail (fig.13 shows the perimeter of helmet 76) coupled to the helmet (fig.13); and an impact protection attachment (70, fig.12) removably coupled to the helmet and at least partially extending over the outer surface of the helmet, the impact protection attachment including a fastener (77, 78) configured to be coupled to the mounting rail.
Regarding claims 20-21, Koch discloses the helmet system of claim 19, wherein the mounting rail includes a receiver and the fastener is configured to be received by the receiver (fig.13-14 shows the fasteners 77, 78 secure to the perimeter of the helmet); wherein the fastener includes a sidewall having a catch configured to engage a portion of the receiver (fig.14).
Regarding claim 23, Koch discloses the helmet system of claim 19, wherein the impact protection attachment is detachably coupled to the helmet (fig.12-13). 
Regarding claim 25, Koch discloses the helmet system of claim 19, wherein the impact protection attachment includes a first portion and a second portion and each of the first portion and the second portion are independently detachable from the helmet (fig.12).
Regarding claim 26, Koch discloses the helmet system of claim 19 further comprising: a connector (75/81/82) between the helmet and the impact protection attachment.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (2017/0322481) in view of Darnell (5271103).
Regarding claim 24, Koch does not disclose wherein the impact protection attachment comprises at least one of polystyrene, polypropylene, urethane, aromatic polyamide fiber, acrylonitrile butadiene styrene, nylon, polyethylene, and ceramic.  However, Darnell teaches a similar helmet article (fig.1) wherein col.4, lines 10-20 states the crown 12 is made of polypropylene material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the polypropylene material to form the element 70 of Koch as taught by Darnell, such modification would considered a mere design choice of a preferred material on the basis of its suitability for the intended use.

Allowable Subject Matter
Claims 16-17, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732